Case 1:18-cV-OO465-LEW Document 18-3 Filed 11/13/18 Page 1 of 2 Page|D #: 120

UNITED STATES DISTRICT COURT

DISTRICT OF MAINE

BRETT BARBER, TERRY HARM, MARY )
MARY HARTT, and BRUCE POLIQUIN, )
)
Plaintif’fs, )
)

v. ) No. l:lS-CV-00465-LEW
)
MATTHEW DUNLAP, )
Secretary of State of Maine, )
)
Defendant. )

DECLARATION OF .]EAN I-IAY BRIGHT IN SUPPORT OF INTERVENOR JARED
GOLDEN’S OPPOSITION TO PLAINTIFFS’ MOTION FOR A TEMPORARY
RESTRAINING ORI)ER
Pursuant to 28 U.S.C. § 1746, I, Jean I-Iay Bright, declare as follows:
1. I reside at 4262 Kennebec Road, Dixrnont, Maine. l am a registered Maine voter
at this address
2. I was Maine’s Democratic candidate for U.S. Senate in November 2006, and ran
against incumbent Republican Olympia Snowe in that election.
3. In the Novernber 6, 2018 general election, I utilized Maine’s Ranked-Choice
Voting (“RCV”) system when voting for candidates for election in Maine’s Second Congressional
Distt'ict. l voted for two candidates in the following order: (l) 'l`iffany Bond; (2) Jared Golden. I
did not rank Bruce Poliquin at all.
4. I voted in this manner with the understanding that, if no candidate received a
majority of votes in the first round, and if my first choice was not among the two highest vote-
getters, my second-round vote Would go to my second choice, if that candidate remained in that

round. I was not confused by the RCV system, and I Was in fact delighted at the opportunity to

vote strategically or tactically in this manner.

Case 1:18-cV-OO465-LEW Document 18-3 Filed 11/13/18 Page 2 of 2 Page|D #: 121

S. I voted in the manner that I did because I Wanted to vote for a more progressive
candidate without playing a spoiler, and in so doing clearly indicate my strongly held views about
certain policies. RCV allowed me to do this while still ensuring that, if my first-round most-
f`avored candidate lost, my second-round vote would then go to the candidate whose views next
most closely align with mine.

6. Had the RCV system not been in place, and I was only able to select one
candidate in the contest in Maine’s Second Cong;ressional District in the November 6, 2013
general election, 1 would have voted for Jared Golden.

?'. I understand that Bruce Poliquin and other voters have now filed a lawsuit
arguing that Ran.ked Choice Voting should not be used to determine the winner of the 2018
election. I feel outraged by the idea that the rules under which I voted could be changed after I
have already cast my vote. As I stated, if`, when I cast my ballot, I was aware that Ranked Choice
Voting would not be used, 1 would have voted for Jared Golden. It` the lawsuit is successful, 1 will
have been denied my right to vote, or at a minimum, my right to vote strategically, in this race.

8. I was not initially in favor of RCV, but l was impressed by how smoothly it

worked in Maine’s June 2018 primary races. l am now strongly in favor of RCV.

l declare (or certify, verify or state) under penalty of perjury that the foregoing is true and
correct

j 2/¢*"7 gal/ad

J'ean I-lay Bright
DATED: Nov. 152 $1@£ §§

 

